              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 MANUEL L. BURNLEY,

                          Plaintiff,
                                                    Case No. 19-CV-364-JPS

 and

 STATE OF WISCONSIN DEPARTMENT
 OF JUSTICE CRIME VICTIM
 COMPENSATION PROGRAM, STATE
 OF WISCONSIN DEPARTMENT OF
 HEALTH SERVICES, and UNITED
 HEALTHCARE OF WISCONSIN,

               Involuntary Plaintiffs,
 v.

 VILLAGE OF BROWN DEER and
 DEVON M. KRAEMER,                                                ORDER

                          Defendants.


       Manuel L. Burnley (“Burnley”) filed this civil rights case in March

2019 alleging that Devon M. Kraemer (“Kraemer”), an officer of the Brown

Deer Police Department (“BDPD”), used excessive force when she shot him

while attempting to place him under arrest on March 14, 2016. (Docket #1

at 12). Burnley also alleged claims against Kraemer for battery, negligence,

and negligent infliction of severe emotional distress. Id. at 12–13. He named

the Village of Brown Deer (“Brown Deer”) as a defendant for purposes of

indemnification. Id. at 14. On May 17, 2019, Burnley filed an amended

complaint that added allegations but no new claims or parties. (Docket #19).




  Case 2:19-cv-00364-JPS Filed 10/30/19 Page 1 of 4 Document 39
       Then on October 21, 2019, fewer than two weeks before the

November 1 dispositive motion deadline in this case, see (Docket #13),

Burnley filed an expedited motion for leave to file a second amended

complaint. (Docket #34). He explains that “[w]ithin the past few weeks” he

deposed Kraemer and another BDPD officer involved in the March 2016

shooting incident, Michael Leeman (“Leeman”). Id. at 1. In those

depositions, he says he learned that Kraemer and Leeman created false

police reports, gave false testimony, and otherwise covered up for each

other with regard to the shooting. Id. He also says he “confirmed” that the

BDPD did not conduct any investigation into the shooting or discipline

Kraemer or Leeman, and he learned that Brown Deer has a “police code of

silence,” whereby officers cover up for follow officers’ misconduct. Id.

Based on these facts, Burnley seeks to add a claim against Brown Deer

pursuant to Monell v. Department of Social Services of City of New York, 436

U.S. 658 (1978) for its unconstitutional policies, practices, and customs. Id.

       The defendants oppose Burnley’s motion for leave to amend.

(Docket #37). Allowing the amendment so close to the summary judgment

deadline would prejudice them, they argue, because they would not have

sufficient time to conduct the discovery necessary to move for summary

judgment on the new claim. Id. at 1. Burnley has not provided the

defendants (or the Court) with the deposition testimony that allegedly

supports the proposed Monell claim, so the defendants have no way of

knowing if it has any merit. Id. at 2–3.

       Federal Rule of Civil Procedure 15(a)(2) provides that after a party

has amended his pleading once by right, he may amend his pleading again

only with the opposing party’s written consent or the court’s leave. Fed. R.

Civ. P. 15(a)(2). “The terms of the rule, however, do not mandate that leave
                                 Page 2 of 4

  Case 2:19-cv-00364-JPS Filed 10/30/19 Page 2 of 4 Document 39
be granted in every case.” Airborne Beepers & Video, Inc. v. AT&T Mobility

LLC, 499 F.3d 663, 666 (7th Cir. 2007).

       It is simply too late in the day for Burnley to amend his complaint

once more. Under Federal Rule of Civil Procedure 1, the Court is to construe

all of the rules in order to secure the “just, speedy, and inexpensive

determination of every action.” Fed. R. Civ. P. 1; see also Perrian v. O’Grady,

958 F.2d 192, 195 (7th Cir. 1992) (“The burden to the judicial system can

justify a denial of a motion to amend ‘even if the amendment would cause

no hardship at all to the opposing party.’”) (quoting Tamari v. Bache & Co.

S.A.L., 838 F.2d 904, 908 (7th Cir. 1988)). Burnley waited until the eleventh

hour to take the depositions of the officers involved in the shooting,

including the defendant. The Court will not excuse Burnley’s dilatory

discovery practice by allowing him to add a new claim that would require,

in order to avoid prejudice to the defendants, that the Court significantly

disrupt its trial scheduling order. This Court is too overburdened to allow

litigants to take advantage of its limited resources by unnecessarily

prolonging litigation. As the Court warned in its trial scheduling order,

“while every litigant is entitled to their day in court, they are not entitled to

intrude upon someone else’s day in court.” (Docket #13 at 8).

       Accordingly,

       IT IS ORDERED that the plaintiff’s motion for leave to file a second

amended complaint (Docket #34) be and the same is hereby DENIED.




                                  Page 3 of 4

  Case 2:19-cv-00364-JPS Filed 10/30/19 Page 3 of 4 Document 39
    Dated at Milwaukee, Wisconsin, this 30th day of October, 2019.

                              BY THE COURT:




                              J.P. Stadtmueller
                              U.S. District Judge




                            Page 4 of 4

Case 2:19-cv-00364-JPS Filed 10/30/19 Page 4 of 4 Document 39
